DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current notice of allowance is presented to make corrections to the claims after the withdrawal from allowance for the office action mailed 12/03/2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael E. Carman on (02/09/2022.
The application claim set is replaced with the following: 

1.  An organic molecule, comprising a structure of Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula I
with 
X = CN or CF3, and
D = 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein
# is the point of attachment of unit D to one of the phenyl rings shown in Formula I;
Z is a direct bond or is selected from the group consisting of CR3R4, C=CR3R4, C=O, C=NR3, NR3, O, SiR3R4, S, S(O) and S(O)2;
in each occurrence R1 and R2 are the same or different and are selected from the group consisting of: 
H, deuterium; 
a linear alkyl group having 1 to 5 C atoms, wherein one or more H atoms can be replaced by deuterium;
a linear alkenyl or alkynyl group having 2 to 8 C atoms, wherein one or more H atoms can be replaced by deuterium; 
a branched or cyclic alkyl, alkenyl or alkynyl group having 3 to 10 C atoms, wherein one or more H atoms can be replaced by deuterium; and
-an aromatic ring system having 5 to 15 aromatic ring atoms, which can in each case be substituted with one or more radicals R6;
in each occurrence Ra, R3 and R4
H, deuterium, N(R5)2, OH, Si(R5)3, B(OR5)2, OSO2R5, CF3, CN, F, Br, I, 
a linear alkyl, alkoxy or thioalkoxy group having 1 to 40 C atoms, which can in each case can be substituted with one or more radicals R5, wherein one or more non-adjacent CH2 groups can be replaced by R5C=CR5, C≡C, Si(R5)2, Ge(R5)2, Sn(R5)2, C=O, C=S, C=Se, C=NR5, P(=O)(R5), SO, SO2, NR5, O, S or CONR5 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
a linear alkenyl or alkynyl group having 2 to 40 C atoms, which can in each case be substituted with one or more radicals R5, wherein one or more non-adjacent CH2 groups can be replaced by R5C=CR5, C≡C, Si(R5)2, Ge(R5)2, Sn(R5)2, C=O, C=S, C=Se, C=NR5, P(=O)(R5), SO, SO2, NR5, O, S or CONR5 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
a branched or cyclic alkyl, alkenyl, alkynyl, alkoxy or thioalkoxy group having 3 to 40 C atoms,  which can in each case be substituted with one or more radicals R5, wherein one or more non-adjacent CH2 groups can be replaced by R5C=CR5, C≡C, Si(R5)2, Ge(R5)2, Sn(R5)2, C=O, C=S, C=Se, C=NR5, P(=O)(R5), SO, SO2, NR5, O, S or CONR5 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2; 
an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which can in each case be substituted with one or more radicals R5; 
an aryloxy or heteroaryloxy group having 5 to 60 aromatic ring atoms, which can be substituted with one or more radicals R5; and 
a diarylamino group, diheteroarylamino group or arylheteroarylamino group having 10 to 40 aromatic ring atoms, which can be substituted with one or more radicals R5;
in each occurrence R5 is the same or different and is selected from the group consisting of: 
H, deuterium, N(R6)2, OH, Si(R6)3, B(OR6)2, OSO2R6, CF3, CN, F, Br, I, 
a linear alkyl, alkoxy or thioalkoxy group having 1 to 40 C atoms, which can in each case be substituted with one or more radicals R6, wherein one or more non-adjacent CH2 groups can be replaced by R6C=CR6, C≡C, Si(R6)2, Ge(R6)2, Sn(R6)2, C=O, C=S, C=Se, C=NR6, P(=O)(R6), SO, SO2, NR6, O, S or CONR6 and 3 or NO2;
a linear alkenyl or alkynyl group having 2 to 40 C atoms, which can in each case be substituted with one or more radicals R6, wherein one or more non-adjacent CH2 groups can be replaced by R6C=CR6, C≡C, Si(R6)2, Ge(R6)2, Sn(R6)2, C=O, C=S, C=Se, C=NR6, P(=O)(R6), SO, SO2, NR6, O, S or CONR6 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
a branched or cyclic alkyl, alkenyl, alkynyl, alkoxy or thioalkoxy group having 3 to 40 C atoms, which can in each case be substituted with one or more radicals R6, wherein one or more non-adjacent CH2 groups can be replaced by R6C=CR6, C≡C, Si(R6)2, Ge(R6)2, Sn(R6)2, C=O, C=S, C=Se, C=NR6, P(=O)(R6), SO, SO2, NR6, O, S or CONR6 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which can in each case be substituted with one or more radicals R6;
an aryloxy or heteroaryloxy group having 5 to 60 aromatic ring atoms, which can be substituted with one or more radicals R6; and 
a diarylamino group, diheteroarylamino group or arylheteroarylamino group having 10 to 40 aromatic ring atoms, which can be substituted with one or more radicals R6;
in each occurrence R6 is the same or different and is selected from the group consisting of: 
H, deuterium, OH, CF3, CN, F, Br, I, 
a linear alkyl, alkoxy or thioalkoxy group having 1 to 5 C atoms, wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
a linear alkenyl or alkynyl group having 2 to 5 C atoms, wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
a branched or cyclic alkyl, alkenyl, alkynyl, alkoxy or thioalkoxy group having 3 to 5 C atoms, wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2; 
an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms;
an aryloxy or heteroaryloxy group having 5 to 60 aromatic ring atoms; and
a diarylamino group, diheteroarylamino group or arylheteroarylamino group having 10 to 40 aromatic ring atoms;
wherein each of the radicals Ra, R3, R4 or R5 can also form a mono- or polycyclic, aliphatic, aromatic and/or benzoannelated ring system with one or more further radicals Ra, R3, R4 or R5; and
wherein at least one Ra is not H, and
wherein at least one R2 is H. 

 	2.  The organic molecule according to Claim 1, wherein R1 is H or methyl and R2 is H.

 	3.  The organic molecule according to Claim 1, wherein both X are CN.

 	4.  The organic molecule according to Claim 1, wherein D comprises a structure of Formula IIa:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula IIa
wherein # and Ra have the aforestated meanings.

 	5.  The organic molecule according to Claim 1, wherein D comprises a structure of Formula IIb:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula IIb
wherein 
in each occurrence Rb is the same or different and is selected from the group consisting 
-	N(R5)2, OH, Si(R5)3, B(OR5)2, OSO2R5, CF3, CN, F, Br, I;
-	a linear alkyl, alkoxy or thioalkoxy group having 1 to 40 C atoms, which can in each case be substituted with one or more radicals R5, wherein one or more non-adjacent CH2 groups can be replaced by R5C=CR5, C≡C, Si(R5)2, Ge(R5)2, Sn(R5)2, C=O, C=S, C=Se, C=NR5, P(=O)(R5), SO, SO2, NR5, O, S or CONR5 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
-	a linear alkenyl or alkynyl group having 2 to 40 C atoms, which can in each case be substituted with one or more radicals R5, wherein one or more non-adjacent CH2 groups can be replaced by R5C=CR5, C≡C, Si(R5)2, Ge(R5)2, Sn(R5)2, C=O, C=S, C=Se, C=NR5, P(=O)(R5), SO, SO2, NR5, O, S or CONR5 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
-	a branched or cyclic alkyl, alkenyl, alkynyl, alkoxy or thioalkoxy group having 3 to 40 C atoms,  which can in each case be substituted with one or more radicals R5, wherein one or more non-adjacent CH2 groups can be replaced by R5C=CR5, C≡C, Si(R5)2, Ge(R5)2, Sn(R5)2, C=O, C=S, C=Se, C=NR5, P(=O)(R5), SO, SO2, NR5, O, S or CONR5 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
-	an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which can in each case be substituted with one or more radicals R5;
-	an aryloxy or heteroaryloxy group having 5 to 60 aromatic ring atoms, which can be substituted with one or more radicals R5; and
-	a diarylamino group, diheteroarylamino group or arylheteroarylamino group having 10 to 40 aromatic ring atoms, which can be substituted with one or more radicals R5; and 
# and R5 have the aforestated meanings.

 	6.  The organic molecule according to Claim 1, wherein D comprises a structure of Formula IIc:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


wherein 
in each occurrence Rb is the same or different and is selected from the group consisting of: 
-	N(R5)2, OH, Si(R5)3, B(OR5)2, OSO2R5, CF3, CN, F, Br, I;
-	a linear alkyl, alkoxy or thioalkoxy group having 1 to 40 C atoms, which can in each case be substituted with one or more radicals R5, wherein one or more non-adjacent CH2 groups can be replaced by R5C=CR5, C≡C, Si(R5)2, Ge(R5)2, Sn(R5)2, C=O, C=S, C=Se, C=NR5, P(=O)(R5), SO, SO2, NR5, O, S or CONR5 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
-	a linear alkenyl or alkynyl group having 2 to 40 C atoms, which can in each case be substituted with one or more radicals R5, wherein one or more non-adjacent CH2 groups can be replaced by R5C=CR5, C≡C, Si(R5)2, Ge(R5)2, Sn(R5)2, C=O, C=S, C=Se, C=NR5, P(=O)(R5), SO, SO2, NR5, O, S or CONR5 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
-	a branched or cyclic alkyl, alkenyl, alkynyl, alkoxy or thioalkoxy group having 3 to 40 C atoms,  which can in each case be substituted with one or more radicals R5, wherein one or more non-adjacent CH2 groups can be replaced by R5C=CR5, C≡C, Si(R5)2, Ge(R5)2, Sn(R5)2, C=O, C=S, C=Se, C=NR5, P(=O)(R5), SO, SO2, NR5, O, S or CONR5 and wherein one or more H atoms can be replaced by deuterium, CN, CF3 or NO2;
-	an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which can in each case be substituted with one or more radicals R5;
-	an aryloxy or heteroaryloxy group having 5 to 60 aromatic ring atoms, which can be substituted with one or more radicals R5; and
-	a diarylamino group, diheteroarylamino group or arylheteroarylamino group having 10 to 40 aromatic ring atoms, which can be substituted with one or more radicals R5; and 
# and R5 have the aforestated meanings.

 	7.  The organic molecule according to Claim 5, wherein in each occurrence Rb is 
-	Me, iPr, tBu, CN, CF3;
-	Ph, which can in each case be substituted with one or more radicals selected from Me, iPr, tBu, CN, CF3, or Ph; 
-	pyridinyl, which can in each case be substituted with one or more radicals selected from Me, iPr, tBu, CN, CF3, or Ph;
-	pyrimidinyl which can in each case be substituted with one or more radicals selected from Me, iPr, tBu, CN, CF3, or Ph;
-	carbazolyl which can in each case be substituted with one or more radicals selected from Me, iPr, tBu, CN, CF3, or Ph; and 
-	N(Ph)2.

 	8.  A method for producing an organic molecule according to Claim 1, wherein a in 6 position R1-substituted and in 3 and 5 position R2-substituted 2-bromo-4 -fluorobenzonitrile or a in 6 position R1-substituted and in 3 and 5 position R2-substituted 2-bromo-4-fluorobenzotrifluoride is used as the educt.

	9.  An optoelectronic device comprising an organic molecule according to Claim 1.

 	10.  The optoelectronic device according to Claim 9, wherein the optoelectronic device is an organic light-emitting diode, a light-emitting electrochemical cell, an organic light-emitting sensor, an organic diode, an organic solar cell, an organic transistor, an organic field-effect transistor, an organic laser or a down-conversion element.

 	11.  A composition comprising:
(a) at least one organic molecule according to Claim 1, as an emitter and/or a host;
(b) one or more emitter and/or host materials different from the at least one organic molecule according to Claim 1; and
(c)  optionally one or more dyes and/or one or more solvents. 

 	12.  An optoelectronic device comprising the composition according to Claim 11.

 
	13.  The optoelectronic device according to Claim 12, comprising:
a substrate;
an anode;
a cathode, wherein the anode or the cathode is disposed on the substrate; and
at least one light-emitting layer disposed between the anode and the cathode and which comprises the composition.

 	14.  (Canceled) 

 	15.  (Canceled) 

16.  The optoelectronic device according to Claim 9, wherein the organic molecule is one of an emitter and a host in an optoelectronic component.

17.  The optoelectronic device according to Claim 10, wherein the organic molecule is one of an emitter and a host in an optoelectronic component.

18.  The optoelectronic device according to Claim 16, wherein a proportion of the organic molecule in the emitter or the host is in the range of 1% to 80%.

19.  The optoelectronic device according to Claim 9, comprising:
a substrate;
an anode; 
a cathode, wherein the anode or the cathode is applied to the substrate; and 
at least one light-emitting layer disposed between the anode and the cathode and which comprises the organic molecule.




	21.  The organic molecule according to Claim 6, wherein in each occurrence Rb is the same or different and is selected from the group consisting of:
-	Me, iPr, tBu, CN, CF3;
-	Ph, which can in each case be substituted with one or more radicals selected from Me, iPr, tBu, CN, CF3, or Ph; 
-	pyridinyl, which can in each case be substituted with one or more radicals selected from Me, iPr, tBu, CN, CF3, or Ph;
-	pyrimidinyl which can in each case be substituted with one or more radicals selected from Me, iPr, tBu, CN, CF3, or Ph;
-	carbazolyl which can in each case be substituted with one or more radicals selected from Me, iPr, tBu, CN, CF3, or Ph; and 
-	N(Ph)2.

	22.  A process for producing an optoelectronic component, comprising processing of the organic molecule according to Claim 1 by a vacuum vaporization process or from a solution.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the methods of claims 8 and 20; the devices of claims 9 and 12.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Ren (US 2017/0186973) teaches a material Compound 3 (pg 3):

    PNG
    media_image6.png
    284
    455
    media_image6.png
    Greyscale

	Compound 3 shows D is a carbazole (Formula IIa); X = CN; R1 and R2 = H; Z = direct bond; all Ra = H. Applicant requires that at least one of Ra is not H.
Compound 3 is derived from generic Formula II-II (pg 1):

    PNG
    media_image7.png
    727
    450
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    326
    408
    media_image8.png
    Greyscale

	The office views the above as inclusive of R3 or R6 as a C12 biphenyl group which reads on Bb as a phenyl group substituted with a phenyl group.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula I-II by selecting various functional equivalent substituents R1-R8 which would have included the above variants which reads on the instant limitations, absent unexpected results.

Showing of Unexpected Results
Applicant has presented a 132 Declaration wherein compounds which differ only by unsubstituted versus substituted carbazole groups. The substitution at the carbazole groups unexpectedly and surprisingly leads to a shift of the emission maximum toward longer wavelengths, while also maintaining a relatively comparable PLQY as compared to the organic molecule within the scope of Ren with all Ra is H. Thus, the substitution of a carbazole (at least one R* not being hydrogen) leads to a red shift of the maximum 
While the above generic material of Ren encompasses derivatives with substituted carbazole moieties, Ren fails to suggest or offer any guidance that would render it obvious to select said derivatives with the expectation of affecting a red shift to make a more suitable emitters for an OLED.

Claims 1-13 and 16-22 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786